Ellison, J.
This was a prosecution begun before a justice of the peace on information, for obstructing a public road. Defendant was convicted and appealed to the circuit court, where he was again convicted.
Without going into a detailed analysis of the testimony, I will say that the record before us shows the road charged to have befen obstructed was not the original road as established by the county court, but is one made by defendant’s grantors setting in their fence; that the alleged obstruction was by defendant moving the fence out on or near the line where it stood before it was moved in. There is no evidence to justify a finding of a dedication, and as the land was not used for the space of ten years it could not have become a road by user.
The judgment should, therefore, be reversed and the defendant discharged.
All concur.